ITEMID: 001-5638
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: NARDELLA v. ITALY
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant [Mr Costantino Nardella] is an Italian national who was born in 1962 and lives in Foggia.
He was represented before the Court by Mr G. Di Mattia, a lawyer in Foggia.
While he was a first-year law student at the University of Urbino, Mr Nardella applied to the Student Services Office for a bursary (assegno di studio) for the academic year 1981/82 following a competition notice issued in conformity with Law no. 54/79. He stated that he was a member of a family whose income did not exceed the ceiling of four million Italian lire (ITL) above which the bursary, which amounted to ITL 500,000, could not be granted.
In a decision of 21 December 1981, of which the applicant was notified on 28 January 1982, the governing body of the Urbino University Student Services rejected Mr Nardella’s application on the ground that his family’s income exceeded the prescribed limit. The Director of Student Services informed the applicant that he could challenge the decision in the Regional Administrative Court.
On 15 February 1982 the applicant served notice on the governing body of the Student Services that he was appealing to the President of the Republic.
On 27 September 1989 he asked the governing body for information as to progress of the proceedings. On 13 October 1989 the Student Services Office replied that they had none and advised him to address his enquiry to the President of the Republic.
On 4 June 1992, in reply to a letter from the applicant received on 2 June 1992, the office of the President of the Republic informed the applicant that the procedure in question was governed by Presidential Decree no. 1199 of 1971 and that his letter had been forwarded to the Ministry for the Universities and Research Studies, which would be dealing with it.
According to information provided by the applicant, the proceedings were still pending on 12 December 1998.
Special appeals to the President of the Republic (ricorso straordinario al Presidente della Repubblica) are governed by Presidential Decree no. 1199 of 24 November 1971. They are non-contentious administrative appeals by which final decisions can be challenged. They are lodged by the appellant directly with the head of State and are limited to a review of the lawfulness of the decision being challenged.
A special appeal precludes bringing an action in the administrative courts. It follows that once an appellant challenges an administrative decision by way of a special appeal to the President of the Republic, he or she can no longer bring an action in the courts. Since an action in the courts offers better guarantees than a special appeal, the other party (controinteressato) can, within sixty days of receiving notice of such an appeal, request that it be heard in the administrative courts.
A special appeal must be lodged within 120 days of service, communication or knowledge of the decision being challenged. It must, within the same time period, be served on the authority which made the decision and be lodged with the relevant ministry (or the authority which made the decision, which must then forward it to the relevant ministry).
The relevant ministry investigates the case and must complete its investigation within 120 days of the expiry of the time allowed to the other party to submit their observations. When that time has expired, the appellant can ask the relevant ministry whether the appeal has been forwarded to the Consiglio di Stato for an opinion, as is compulsory, and, if no reply or a negative reply is received, can himself file a copy of the appeal with the Consiglio di Stato.
On a proposal by the appropriate minister, the President of the Republic makes a ruling by decree. An application can be made for review of that decree. An appeal could also be lodged with the administrative courts even if there is no express legal provision to that effect.
